Citation Nr: 1046024	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-20 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected 
right ear hearing loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from April 1971 to April 1975, and from August 1978 to August 
1982.  The appellant subsequently was a member of the United 
States Air Force Reserve from August 1982 to December 2002, with 
verified and unverified periods of active duty for training (ADT) 
and inactive duty training (IADT).  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by the 
above Department of Veterans Affairs (VA) Regional Office (RO).  
In March 2010, the Board remanded the case for additional 
development.  The case has now been returned to the Board for 
appellate review.

The appellant submitted a request for a Board hearing in the VA 
Form 9 he submitted in May 2007.  In August 2007, he specified 
that he wanted a videoconference hearing.  He was subsequently 
scheduled for a videoconference hearing in January 2010; however, 
he failed to report for that hearing.  Because the appellant has 
neither submitted good cause for failure to appear or requested 
to reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 38 
C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran has repeatedly failed, without good cause, to 
respond to inquiries concerning his claims, to provide supportive 
data relating to his claims and to report for scheduled VA 
examinations which were arranged to determine the severity of his 
hearing loss disability, his ability to work, and the nature and 
etiology of his claimed low back and bilateral knee disorders.

2.  There is insufficient evidence upon which to render an 
informed decision as to any of the issues herein concerned. 

CONCLUSION OF LAW

The claim of entitlement to a compensable evaluation for the 
service-connected right ear hearing loss and the claims of 
entitlement to service connection for a low back disorder and a 
bilateral knee disorder are denied based on the Veteran's failure 
to cooperate, to include failure to report for scheduled 
examination.  38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  However, the Board 
finds that the provisions of the VCAA are not applicable to the 
Veteran's present remaining appellate claims of entitlement to 
service connection and an increased rating, because this decision 
turns on a matter of law rather than on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. App. 
534, 542 (2002).  Accordingly, no further notification and/or 
assistance is required under the VCAA.  VAOPGCPREC 5-2004 (June 
23, 2004). 

II.  Pertinent Criteria, Factual Background, and Analysis

The case was remanded by the Board for the gathering of medical 
records and to schedule the Veteran for a VA audiometric 
examination to determine the degree of disability associated with 
his right ear hearing loss disability and for a VA orthopedic 
examination to determine the nature, extent, onset date and 
etiology of his claimed low back and bilateral knee disorders.  
The examiners were to review the Veteran's claims file in 
conjunction with the examinations.  All special studies and tests 
indicated were to be performed.  A complete rationale was to be 
given for all opinions and conclusions expressed.  The case was 
then to be readjudicated on all pertinent matters based upon the 
findings of these assessments.

Thereafter, a number of items of correspondence relating to this 
appeal were sent to the Veteran; none of these letters was 
returned as undeliverable.  In April 2010, the Veteran was asked 
to provide the names and addresses of all VA and non-VA providers 
and treatment centers where he had been treated for the appealed 
issues.  VA Forms 21-4142 (Authorization and Consent to Release 
Information) and 21-4138 (Statement in Support of Claim) were 
enclosed.  In May 2010, the Veteran was sent another letter in 
which he was notified that he would be receiving notice of the 
date, time and place of upcoming VA medical examinations.  He was 
also notified that failure to report for an examination without 
good cause would adversely affect his claims.  In addition, the 
Veteran was again asked to submit supporting information.  The 
Veteran did not respond to any of these communications which he 
is presumed to have received.

Moreover, the Veteran was specifically scheduled for the 
necessary VA audiometric and orthopedic examinations on June 8, 
2010; he did not report for any of those examinations.  On July 
2, 2010, VA tried, unsuccessfully, to contact the Veteran at his 
provided telephone number.  That same day, VA sent the Veteran a 
letter informing him that it was necessary for him to contact VA 
and provide information about why he missed his scheduled VA 
examinations because the appointments could possibly be 
rescheduled.  He was also asked to supply his current telephone 
number.  However, the Veteran never responded to that letter, and 
he has never provided any reason for not appearing at his 
scheduled examinations or for not supplying any of the requested 
information.

Where there is a claim submitted by a Veteran, but medical 
evidence accompanying the claim is not adequate for rating 
purposes, a VA examination will be authorized, and individuals 
for whom an examination has been scheduled are required to report 
for the examination.  38 C.F.R. § 3.326(a).

Under 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, the 
terms examination and reexamination include periods of hospital 
observation when required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied. 38 C.F.R. 
§ 3.655(b).  The Veteran was repeatedly told of this requirement.

VA's duty to assist the Veteran in the development of his claim 
is not a one-way street.  He is obligated to cooperate when he is 
asked for information which is essential in obtaining relevant 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While VA 
does have a duty to assist the appellant in the development of 
his claim, that duty is not limitless and the claimant must be 
prepared to cooperate with VA's efforts to obtain all relevant 
evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) has 
clearly held that, if a claimant does respond to requests for 
information, there is no burden on VA to "turn up heaven and 
earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Here, the Veteran has not communicated with VA since 
February 2008, despite attempts by VA to communicate with him by 
letter and by telephone.

In this case, VA, and specifically the Board, has gone to 
considerable lengths to obtain information to assist the Veteran 
with his remaining claims.  The Veteran failed to appear for his 
January 2010 Board videoconference hearing.  It also appears that 
many notifications via numerous documents, including notification 
of scheduled examinations, were sent to the Veteran's last known 
address of record, and this and other correspondence and 
documents which have been sent there on other occasions have not 
been returned as undeliverable.  If he is not at the location he 
gave VA, in essence there is simply no indication as to where he 
may be.

The Court has held that failure to report to a VA examination or 
to submit additional evidence in order to facilitate the claims 
adjudication process may be considered as abandonment of the 
claim.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  Clearly, 
the Veteran in this case was well aware of the necessity of 
reporting for VA examinations, in light of the attempt to arrange 
examinations pursuant to a remand from the Board for that 
purpose.  Because he failed to attend the most recent scheduled 
examinations, the Board concludes that his claim of entitlement 
to additional benefits must be denied, in accordance with 
38 C.F.R. § 3.655(a), (b).

In reaching this conclusion, the Board has considered whether the 
benefits sought on appeal can be awarded without additional VA 
examinations.  However, having reviewed the complete record, and 
for the reasons and bases set forth herein, the Board further 
finds that, in the absence of additional pertinent information 
with regard to the Veteran's employment, etc., and other matters 
which are entirely within his sole power to provide, and more 
specifically absent new medical examinations, to include an 
audiometric assessment as to his current right ear hearing loss 
disability as well as the probable etiology and nature of any 
other potential disability of the low back and knees, entitlement 
to the benefits sought on appeal cannot otherwise be established 
or confirmed.  See 38 C.F.R. § 3.655(a).

Because this appeal is herein denied on legal grounds, no useful 
purpose would be served in remanding this matter yet again for 
attempted development.  The Court has held that such remands are 
to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The evidence is not equivocal in that regard, and a reasonable 
doubt to be resolved in the Veteran's favor is not demonstrated. 


ORDER

A compensable evaluation for service-connected right ear hearing 
loss is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral knee disorder is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


